Appeal from a judgment of the Supreme Court (Ellison, J.), entered September 28, 1993 in *925Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Board of Parole denying petitioner’s request for parole.
Petitioner has reappeared before respondent Board of Parole for a parole release hearing since the first hearing giving rise to this appeal and has again been denied parole. His appeal must therefore be dismissed as moot. In any event, the Board’s first determination denying parole is supported by the record and made in accordance with the law; accordingly, there is no basis to disturb it. Petitioner’s remaining arguments have been considered and rejected as lacking in merit.
Cardona, P. J., Crew III, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.